Exhibit 10.1

PALM, INC.

REGISTRATION RIGHTS AGREEMENT

Dated as of October 24, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page ARTICLE I DEFINITIONS    1   SECTION 1.1.    Certain Defined
Terms    1   SECTION 1.2.    Other Capitalized Terms    1   SECTION 1.3.   
Effectiveness of this Agreement    1 ARTICLE II REGISTRATION RIGHTS    2  
SECTION 2.1.    Piggyback Registrations    2   SECTION 2.2.    Demand
Registration    3   SECTION 2.3.    Exceptions to the Company’s Obligations.   
6   SECTION 2.4.    Registration Procedures    9   SECTION 2.5.    Information
Supplied    12   SECTION 2.6.    Expenses    12   SECTION 2.7.    Restrictions
on Disposition    13   SECTION 2.8.    Indemnification    13   SECTION 2.9.   
Required Reports    16   SECTION 2.10.    Selection of Counsel    16   SECTION
2.11.    Market Standoff Agreement    16   SECTION 2.12.    No Inconsistent
Agreements; No Free Writing Prospectuses    17   SECTION 2.13.    Termination of
Registration Rights    17 ARTICLE III MISCELLANEOUS    17   SECTION 3.1.   
Expenses    17   SECTION 3.2.    Successors and Assigns; Assignment    17  
SECTION 3.3.    No Third Party Beneficiaries    18   SECTION 3.4.    Entire
Agreement    18   SECTION 3.5.    Severability    18   SECTION 3.6.    Amendment
and Waiver    18   SECTION 3.7.    Delays or Omissions    19   SECTION 3.8.   
Notices    19   SECTION 3.9.    Interpretation    19   SECTION 3.10.   
Governing Law; Jurisdiction; Waiver of Jury Trial    20   SECTION 3.11.    No
Special Damages    20   SECTION 3.12.    Counterparts    21

 

-i-



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered as of
October 24, 2007, among Palm, Inc. a Delaware corporation (together with any
other issuer of Registrable Securities, the “Company”), Elevation Partners,
L.P., a Delaware limited partnership (“Elevation”), and Elevation Employee Side
Fund, LLC, a Delaware limited liability company (together with Elevation and
their respective Permitted Transferees, the “Investor Stockholders”).

RECITALS

WHEREAS, the Company and the Investor Stockholders have entered into a Preferred
Stock Purchase Agreement and Agreement and Plan of Merger, dated as of June 1,
2007 (the “Preferred Stock Purchase Agreement”), pursuant to which the Investor
Stockholders have agreed to purchase an aggregate of 325,000 shares (the
“Purchased Shares”) of the Company’s Series B Preferred Stock (as defined below)
for an aggregate purchase price of $325 million on the Closing Date; and

WHEREAS, the parties hereto desire to enter into certain arrangements relating
to the Company, the Purchased Shares and the Conversion Shares (as defined
below).

NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
promises hereinafter set forth, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Defined Terms. Certain terms used herein shall have the
meanings given to them in Exhibit A.

SECTION 1.2. Other Capitalized Terms. Capitalized terms used but not defined
herein or in Exhibit A shall have the meanings given to them in the Preferred
Stock Purchase Agreement.

SECTION 1.3. Effectiveness of this Agreement. Notwithstanding any other
provision to the contrary in this Agreement, this Agreement shall not take
effect until the Closing, and in the event the Preferred Stock Purchase
Agreement is terminated, this Agreement shall be void ab initio.

 



--------------------------------------------------------------------------------

ARTICLE II

REGISTRATION RIGHTS

SECTION 2.1. Piggyback Registrations. If the Company proposes to register Equity
Securities under the Securities Act (other than a registration on Form S-4 or
Form S-8, or any successor or other forms promulgated for similar purposes, and
other than demand registrations pursuant to Section 2.2) involving the offering
of such Equity Securities at any time on or after the last day of the Restricted
Period (the “Restricted Period Termination Date”), whether or not for sale for
its own account, in a manner which would permit registration of Registrable
Securities of the same class of such Equity Securities for sale to the public
under the Securities Act, it will, at each such time, give prompt written or
telephonic notice (a “Piggyback Offering Notice”) to the Holders of: its
intention to do so, the form on which the Company expects to effect such
registration (e.g. Form S-1, Form S-3, Form S-3ASR), the anticipated filing date
with the SEC of such registration statement, the anticipated date that the
registration statement will be declared or otherwise become effective, whether
the offering is to be underwritten, in the case of Form S-3 or Form S-3ASR, the
anticipated date and time that the offering will be made. The registration
rights provided for in this Section 2.1 are in addition to, and not in lieu of,
registrations made upon the demand of any Holder in accordance with Section 2.2.

(a) Form S-1. If the Company indicates in the Piggyback Offering Notice that it
intends to effect a registration pursuant to Form S-1, upon the written request
of any Holder (which request shall specify the Registrable Securities intended
to be registered by such Holder), made within ten (10) days after the receipt of
any such notice but in no event later than two (2) Business Days prior to the
date the Form S-1 is filed with the SEC, the Company will, subject to the
conditions set forth in Section 2.3 and the provision of the information
specified in Section 2.5, use reasonable best efforts to effect the registration
under the Securities Act of all Registrable Securities which the Company has
been so requested to register by the Holders thereof.

(b) Form S-3. If the Company indicates in the Piggyback Offering Notice that it
intends to effect a registration pursuant to Form S-3, upon the written request
of any Holder (which request shall specify the Registrable Securities intended
to be registered by such Holder), made within ten (10) days after the receipt of
any such notice but in no event later than two (2) Business Days prior to the
effectiveness of the registration statement as indicated in such notice,
notifying the Company whether any Holders intend to include within the Form S-3
or any Prospectus included therein Registrable Securities, the Company will,
subject to the conditions set forth in Section 2.3 and the provision of the
information specified in Section 2.5, use reasonable best efforts to effect the
registration under the Securities Act of all Registrable Securities which the
Company has been so requested to register by the Holders thereof.

(c) Form S-3ASR. If the Company indicates in the Piggyback Offering Notice that
it intends to effect a registration pursuant to Form S-3ASR, upon the written
request of any Holder (which request shall specify the Registrable Securities
intended to be registered by such Holder), made within ten (10) days after the
receipt of any such notice but in no event later than two

 

-2-



--------------------------------------------------------------------------------

(2) Business Days (six (6) business hours in the case that the Company’s notice
specifies that the offering is expected to occur within one (1) Business Day
following the date of the notice, or one (1) Business Day in the case that the
Company’s notice specifies that the offering is expected to occur within two
(2) Business Days) prior the date and time of the offering as specified in the
Company’s notice, notifying the Company whether any Holders intend to include
within such Form S-3ASR or any Prospectus included therein Registrable
Securities, the Company will, subject to the conditions set forth in Section 2.3
and the provision of the information specified in Section 2.5, use reasonable
best efforts to effect the registration under the Securities Act of all
Registrable Securities which the Company has been so requested to register by
the Holders thereof.

(d) Right to Withdraw. If a registration pursuant to this Section 2.1 involves
an underwritten offering, any Holder requesting to be included in such
registration may elect, in writing prior to the effective date of the
registration statement filed in connection with such registration, not to
register all or any part of such Holder’s Registrable Securities in connection
with such registration.

(e) Conversion into Registrable Securities. Nothing in this Section 2.1 shall
limit the right of any Holder to request the registration of the Registrable
Securities issuable upon conversion of the Series B Preferred Shares by such
Holder (subject to such conversion occurring prior to such registration),
notwithstanding the fact that at the time of the request such Holder holds
Series B Preferred Stock and not Registrable Securities.

SECTION 2.2. Demand Registration.

(a) General.

(i) Subject to the provisions of this Section 2.2(a), upon the written request
(a “Demand Notice”) of holders holding at least 40% of the aggregate Registrable
Securities then held by the Holders (collectively the “Demand Party”) (assuming
conversion of all outstanding shares of Series B Preferred Stock into Conversion
Shares) requesting that the Company effect the registration under the Securities
Act of all or part of such Demand Party’s Registrable Securities, which
Registrable Securities will be offered for sale on or after the Restricted
Period Termination Date, and specifying the amount and intended method of
disposition thereof, including pursuant to a shelf registration statement
utilizing Rule 415 of the Securities Act (or its successor provision) (a “Shelf
Registration”), thereupon the Company will promptly give written notice of such
requested registration to each of the other Holders and thereupon will, as
expeditiously as reasonably practicable (and in any event no later than 45 days
after the date of the Demand Notice in the case of a Demand Notice dated on or
after the Restricted Period Termination Date), file and use its reasonable best
efforts to cause to be declared effective under the Securities Act a
registration statement to effect the registration under the Securities Act of
the following, provided that, notwithstanding the foregoing: (x) to the extent a
Demand Notice is delivered not less than 45 days prior to the Restricted Period
Termination Date requesting a Shelf Registration, the Company shall use its
reasonable best efforts to cause such registration statement to become effective
no later than

 

-3-



--------------------------------------------------------------------------------

the Restricted Period Termination Date, and (y) under no circumstances under
this Section 2.2(a) (including the foregoing clause (x)) shall the Company be
required to file any registration statement prior to the date that is 45 days
prior to the Restricted Period Termination Date:

(1) such Registrable Securities which the Company has been so requested to
register by the Demand Party under the Demand Notice; and

(2) the Registrable Securities of Holders which the Company has been requested
to register by written request to the Company by the Holders within ten
(10) days after the giving of such written notice by the Company to the Holders
(which request shall specify the amount and intended method of disposition of
such securities).

all to the extent necessary to permit the disposition (in accordance with the
intended method thereof as aforesaid) of the Registrable Securities and such
other securities so to be registered.

(ii) Nothing in this Section 2.2 shall limit the right of any Holder to request
the registration of the Registrable Securities issuable upon conversion of the
Series B Preferred Shares by such Holder (subject to such conversion occurring
prior to such registration), notwithstanding the fact that at the time of the
request such Holder holds Series B Preferred Stock and not Registrable
Securities.

(b) Shelf Take-Downs. Any of the Holders whose Registrable Securities have been
registered pursuant to a Shelf Registration may initiate an offering or sale of
Registrable Securities pursuant to such Shelf Registration (each, a “Shelf
Take-Down”) and, except as set forth in this Section 2.2(b) with respect to
Marketed Underwritten Offerings, such Holder shall not be required to permit the
offer and sale of Registrable Securities by other Holders in connection with
such Shelf Take-Down. If the initiating Holders so elect by written request to
the Company, a Shelf Take-Down may be in the form of an underwritten offering
(an “Underwritten Shelf Take-Down”), and the Company shall, if so requested,
file and effect an amendment or supplement of the Shelf Registration for such
purpose as soon as practicable. Only the Demand Party shall have the right to
initiate an Underwritten Shelf Take-Down that is a Marketed Underwritten
Offering, and any such Underwritten Shelf Take-Down that is a Marketed
Underwritten Offering shall be deemed to be a registration pursuant to
Section 2.2(a), and the Company shall provide notice to the other Holders of
such registration in accordance with the provisions of Section 2.2(a).

(c) Effective Registration Statement. A registration requested pursuant to this
Section 2.2 will not be deemed to have been effected unless: (i) it has been
declared effective by the SEC or has otherwise become effective under the
Securities Act, or (ii) it has been filed with the SEC but abandoned or
withdrawn at the request of the Demand Party prior to effectiveness, other than
an abandonment or withdrawal requested because of: (A) the stock price of the
Company’s Common Stock falling 15% or more since the delivery of a request for
registration pursuant to this Section 2.2 (provided that such registration shall
be deemed to have been effected, unless (x) the Holders participating in the
registration reimburse the Company for Registration Expenses incurred or payable
by the Company up until the receipt of notice of an abandonment or withdrawal
pursuant to this clause (A) and for the withdrawal of the registration
statement, and (y) a Demand Party has

 

-4-



--------------------------------------------------------------------------------

not previously requested abandonment or withdrawal of a registration pursuant to
this clause (A) (it being understood that an abandonment or withdrawal pursuant
to this clause (A) may be made only once)), (B) the delivery of a postponement
notice pursuant to Section 2.3(b)(iv), (C) a material adverse change in the
Company’s and its Subsidiaries’ prospects, business, operations, properties,
assets, liabilities, financial condition or results of operations, taken as a
whole, which became known to the Holders or the public after the delivery of a
request for registration pursuant to this Section 2.2, or (D) the discovery of
materially adverse, non-public information concerning the Company and its
Subsidiaries, taken as a whole.

(d) Selection of Underwriters. If a requested registration pursuant to this
Section 2.2 involves an underwritten offering, the investment bankers,
underwriters and managers for such registration shall be selected by the Holders
of a majority of the Registrable Securities which the Company has been requested
to register; provided, however, that such selection of investment bankers,
underwriters and managers shall be subject to the reasonable approval by the
Company.

(e) Priority in Demand Registrations; Right to Abandon or Withdraw. If a
requested registration pursuant to this Section 2.2 involves an underwritten
offering and the managing underwriter advises the Company in writing that, in
its opinion, the number of Equity Securities (including Registrable Securities)
to be included in such registration as contemplated by the Holders and the
Company would be likely to exceed the largest number of Equity Securities that
can be sold without having an adverse effect on the success of such offering,
including any impact on the selling price or the number of Equity Securities
that can be sold (the “Maximum Offering Size”), then the Company shall include
in such registration (i) first, 100% of the Registrable Securities requested to
be included in such registration by the Demand Party and other Holders of
Registrable Securities who have requested that their Registrable Securities be
included up to the Maximum Offering Size (such Registrable Securities allocated,
if necessary for the offering not to exceed the Maximum Offering Size, pro rata
among the Demand Party and the other Holders of Registrable Securities so
requested to be included in such registration by each) and (ii) second, to the
extent the managing underwriter believes additional securities can be sold in
the offering without exceeding the Maximum Offering Size, the securities the
Company proposes to sell up to the number of securities that, in the opinion of
such managing underwriter, can be sold without exceeding the Maximum Offering
Size. Notwithstanding the foregoing, if the managing underwriter of any
underwritten offering shall advise the Holders participating in a registration
pursuant to this Section 2.2 that the Registrable Securities covered by the
registration statement cannot be sold in such offering within a price range
acceptable to the Demand Party or that all of the Registrable Securities
requested to be included in a registration by a Demand Party pursuant to this
Section 2.2 cannot be sold in the manner requested, then the Demand Party shall
have the right to notify the Company that it has determined that the
registration statement be abandoned or withdrawn, in which event the Company
shall abandon or withdraw such registration statement; it being understood that
in the event the Demand Party exercises its right set forth in this sentence,
the Company shall remain liable for any Registration Expenses pursuant to
Section 2.6 and that the abandonment or withdrawal of the registration statement
shall nevertheless constitute a registration for purposes of Section 2.3(b)(i)
unless the Demand Party elects to pay (or reimburse the Company for) such
Registration Expenses, in which case such registration statement shall not
constitute a registration for purposes of Section 2.3(b)(i).

 

-5-



--------------------------------------------------------------------------------

(f) Notification of Sales. Prior to the sale of any Registrable Securities
pursuant to a Shelf Registration, the Holders shall give reasonable prior
written notice of such sale to the Company under the particular circumstances,
but in any event at least two (2) Business Days prior notice, which notice may
contemplate possible sales by the Holder over a period of time not to exceed one
(1) week but need not specify the number of Registrable Securities to be sold,
the method of distribution or proposed purchaser or underwriter. Delivery of
such notice shall not obligate the Holders to consummate such sale. Any
underwritten sale pursuant to a Shelf Registration pursuant to this Section 2.2
must be for a number of Registrable Securities which, based on the good faith
determination of the Holders, will result in gross proceeds of at least $80
million in the case of any Marketed Underwritten Offering or $30 million in the
case of any other underwritten offering.

SECTION 2.3. Exceptions to the Company’s Obligations.

(a) Notwithstanding anything in Section 2.1 to the contrary:

(i) if, at any time after giving a Piggyback Offering Notice, the Company shall
determine for any reason not to proceed with the proposed registration of the
securities to be sold by it, the Company may, at its election, give written
notice of such determination to the Holders and, thereupon, shall be relieved of
its obligation to register any Registrable Securities in connection with such
registration (but not from its obligation to pay the Registration Expenses in
connection therewith); and

(ii) if a registration pursuant to Section 2.1 involves an underwritten offering
and the managing underwriter advises the Company in writing that, in its
opinion, the number of Equity Securities (including Registrable Securities
requested to be included in such registration) to be included in such
registration as contemplated by the Company and the Holders would be likely to
exceed the Maximum Offering Size, then the Company shall include in such
registration (a) first, 100% of the securities the Company proposes to sell, and
(b) second, to the extent of the amount of Registrable Securities requested to
be included in such registration which, in the opinion of such managing
underwriter can be sold without exceeding the Maximum Offering Size, the amount
of Registrable Securities which the Holders have requested to be included in
such registration, such amount to be allocated pro rata among all requesting
Holders and all other Persons entitled to registration rights, on the basis of
the relative amount of Registrable Securities then held by each such Person
(provided that any such amount thereby allocated to any such Person that exceeds
such Person’s request shall be reallocated among the remaining requesting
Persons in a like manner to the extent practicable).

(b) Notwithstanding anything in Section 2.2 to the contrary:

(i) in no event shall the Company be required to effect more than (x) three
(3) registrations pursuant to Section 2.2(a) or (y) three (3) Marketed
Underwritten Offerings;

 

-6-



--------------------------------------------------------------------------------

(ii) in no event shall the Company be obligated to prepare and file (x) any such
registration statement or (y) any prospectus supplement thereto relating to a
Marketed Underwritten Offering, in each case with respect to Registrable
Securities with a market value (based on then current trading prices) of less
than $80 million;

(iii) the Company shall not be obligated to (x) file a registration statement
under Section 2.2(a) within a period of 270 days after the effective date of any
other registration statement, (1) for which the Holders exercised their rights
pursuant Section 2.1 to include Registrable Securities, provided that the
Company and the underwriters did not limit in its entirety the number of
Registrable Securities that such Holder was permitted to include in such
registration statement or (2) which the Company filed or effected pursuant to
Section 2.2(a) or (y) effect more than one Marketed Underwritten Offering
pursuant to Section 2.2 in any 180-day period;

(iv) if the Company receives a request for registration pursuant to Section 2.2,
at a time when (A) the Company has commenced, or has a bona fide intention to
commence, a public or Rule 144A securities offering transaction,
(B) registration of the Registrable Securities would, in the good faith judgment
of the executive officers of the Company (after consultation with counsel),
impede, delay or otherwise interfere with any pending or contemplated material
acquisition, corporate reorganization or similar material transaction, or
(C) non-public material information not otherwise then required by Law to be
publicly disclosed regarding the Company exists, the immediate disclosure of
which would in the good faith judgment of the Chief Executive Officer, Chief
Financial Officer or General Counsel of the Company be disadvantageous in any
material respect to the Company (clauses (A), B) and (C), a “Material Pending
Event”), then the Company may postpone the filing (but not the preparation) of a
registration statement requested pursuant to Section 2.2 for a period not to
exceed 90 consecutive calendar days from the date of a Demand Notice upon
providing the Demand Party with written notice of such postponement (which
notice need not include a statement of the reason for such postponement);
provided that the Company shall at all times in good faith use reasonable best
efforts to cause any registration statement required by Section 2.2 to be filed
as soon as reasonably practicable thereafter; provided, further, that the
Company shall postpone the filing of a registration statement pursuant to this
Section 2.3(b)(iv) for no more than 180 days in the aggregate in any
twelve-month period in respect of all requested registrations; and provided
further that the Company shall make prompt and adequate disclosure of any
material information required to be disclosed from time to time in accordance
with Law and Nasdaq rules. Each Holder shall keep confidential any
communications received by it from the Company regarding the postponement
pursuant to this Section 2.3(b)(iv) (including the fact of the postponement),
except as required by Law. In the event that the Company gives the Holders the
notice specified in this Section 2.3(b)(i), the Demand Party shall have the
right, within 15 days after receipt thereof, to withdraw its request under
Section 2.2, in which case such request shall not be counted as a demand for
purposes of Section 2.2 or for purposes of the limitations set forth in
Section 2.3(b)(i);

(v) if the Company receives a request for registration pursuant to Section 2.2,
at a time when there is a Material Pending Event, then the Company may suspend
sales under a shelf registration statement, or a registration statement pursuant
to which Registrable Securities are

 

-7-



--------------------------------------------------------------------------------

not immediately sold after the effectiveness thereof, for a period not to exceed
60 days in any 90-day period upon providing the Holders with written notice of
such suspension (which notice shall include a statement of the reason for such
suspension); provided, that the Company shall suspend the filing of a
registration statement pursuant to this Section 2.3(b)(v) for no more than 180
days in the aggregate in any twelve-month period and three (3) times in any
twelve-month period respect of all requested registrations; and provided further
that the Company shall make prompt and adequate disclosure of any material
information required to be disclosed from time to time in accordance with Law
and Nasdaq rules. Upon receipt of a notice from the Company in accordance with
the terms of this Section 2.3(b)(v), each Holder agrees not to sell or offer to
sell any Registrable Securities pursuant to such shelf registration statement
until the Company notifies such Holder that the shelf registration statement may
be used (which notice the Company shall promptly provide following the
termination of the event or circumstance giving rise to such suspension). Each
Holder shall keep confidential any communications received by it from the
Company regarding the suspension of sales pursuant to this Section 2.3(b)(v)
(including the fact of the suspension), except as required by Law; and

(vi) in no event shall the Company be obligated to prepare and file in
connection with any Shelf Take-Down any post-effective amendment to a Shelf
Registration or any prospectus supplement with respect to such Shelf Take-Down
unless the Holders requesting such filing expect in good faith to sell
Registrable Securities in connection therewith for an aggregate gross sales
price of at least $25 million ($30 million with respect to an Underwritten Shelf
Take-Down).

(c) Notwithstanding anything in Section 2.1 or Section 2.2 to the contrary:

(i) if all of the Registrable Securities held by a Holder (together with those
of its Affiliates) constitute less than 5% of the outstanding Common Stock and
can be sold without restriction under Rule 144(k) under the Securities Act, the
Company shall not be required to effect any registrations, Shelf Take-Downs or
Underwritten Shelf Take-Downs of any kind for such Holder pursuant to
Section 2.1 or Section 2.2 (but the Company shall be required to maintain the
effectiveness of any shelf registration statement as required by
Section 2.4(b));

(ii) if all of the Registrable Securities held by a Holder (together with those
of its Affiliates) constitute less than 5% of the outstanding Common Stock and
can be sold within any three (3) month period without restriction under Rule 144
because the number of Registrable Securities held by such Holder does not exceed
the volume limitations imposed by Rule 144(e) of the Securities Act, the Company
shall not be required to effect any registrations, Shelf Take-Downs or
Underwritten Shelf Take-Downs of any kind for such Holder pursuant to
Section 2.1 or Section 2.2; and

(iii) if any registration involves an underwritten offering, all Holders
requesting to participate in any registration in connection with an underwritten
offering hereunder must sell its Registrable Securities on the basis provided in
any underwriting arrangements approved by the Persons entitled to approve such
arrangements (with such differences, including any with respect to
indemnification and liability insurance, as may be customary or appropriate in
combined

 

-8-



--------------------------------------------------------------------------------

primary and secondary offerings) and completes and executes all reasonable
questionnaires, powers of attorney, underwriting agreements, hold-back agreement
letters and other documents customarily required under the terms of such
underwriting arrangements; provided, however, that to the extent such Holder is
obligated under the terms of the underwriting arrangements to (i) make
representations and warranties other than generally as to his, her or its
respective (A) execution, delivery and performance of such underwriting
agreement and the agreements contemplated thereby, (B) individual ownership of
the Registrable Securities being sold pursuant to such underwriting agreement
and (C) information provided by such Holder in writing specifically for
inclusion in the Prospectus and (ii) agree to provide indemnification for any
liability arising out of a breach of any such representations or warranties of
such Holder that would exceed the total proceeds received by such Holder for the
sale of such Registrable Securities pursuant to such underwriting agreement,
then such Holder, to the extent he, she or it determined not to enter into such
underwriting agreement, shall not be obligated to enter into a lock-up agreement
contemplated by Section 2.11.

SECTION 2.4. Registration Procedures. If and whenever the Company is required to
effect a registration of any Registrable Securities as provided in this
Agreement, subject to the limitations set forth in Section 2.3, the Company
will:

(a) promptly prepare and file with the SEC a registration statement with respect
to such Registrable Securities and use reasonable best efforts to cause a
registration statement with respect to a demand registration pursuant to
Section 2.2 to be filed (in the case of a registration pursuant to Form S-3ASR),
or become effective (in the case of any registration other than pursuant to Form
S-3ASR) as promptly as practicable;

(b) prepare and file with the SEC such amendments and supplements to such
registration statement (including Exchange Act documents incorporated by
reference into the registration statement) and the Prospectus used in connection
therewith as may be necessary to keep such registration statement effective for
a period not in excess of 90 days (or such longer period as may be requested by
the Holders in the event of a shelf registration statement) and to comply with
the provisions of the Securities Act and the Exchange Act with respect to the
disposition of all securities covered by such registration statement during such
period in accordance with the intended methods of disposition by the seller or
sellers thereof set forth in such registration statement; provided that before
filing a registration statement or prospectus or any amendments or supplements
thereto in accordance with Section 2.4(a) or this Section 2.4(b) to the extent
that doing so will not materially interfere with the timing of the offering:
(i) the Company will furnish to counsel selected pursuant to Section 2.10 copies
of all documents proposed to be filed, and (ii) such documents will be subject
to the review of such counsel reasonably in advance of any filing to permit a
reasonable opportunity to review and comment in light of the circumstances;

(c) use reasonable best efforts to comply with all applicable securities laws in
the United States and register or qualify such Registrable Securities covered by
such registration in such jurisdictions in the United States as each seller
shall reasonably request, and do any and all other acts and things which may be
reasonably necessary to enable such seller to consummate the disposition

 

-9-



--------------------------------------------------------------------------------

in such jurisdictions of the Registrable Securities owned by such seller, except
that the Company shall not for any such purpose be required to qualify generally
to do business as a foreign corporation in any jurisdiction where, but for the
requirements of this Section 2.4(c), it would not be obligated to, subject
itself to taxation in any such jurisdiction or to consent to general service of
process in any such jurisdiction;

(d) promptly furnish to each seller of such Registrable Securities such number
of copies of such registration statement and of each amendment and supplement
thereto (in each case including all exhibits filed therewith, including any
documents incorporated by reference), such number of copies of the Prospectus
included in such registration statement (including each preliminary prospectus
and summary prospectus), in conformity with the requirements of the Securities
Act, and such other similar documents as such seller may reasonably request
necessary to facilitate the disposition of the Registrable Securities by such
seller;

(e) notify each seller of any such Registrable Securities covered by such
registration statement promptly if the Company becomes aware that the Prospectus
included in such registration statement, as then in effect, or the registration
statement includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing and,
prepare and furnish to such seller a reasonable number of copies of an amended
or supplemental prospectus as may be necessary so that, as thereafter delivered
to the purchasers of such Registrable Securities, such Prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing;

(f) otherwise use reasonable best efforts to comply with all applicable rules
and regulations of the SEC, and make available to its security holders, as soon
as reasonably practicable (but not more than 18 months) after the effective date
of the registration statement, an earnings statement which shall satisfy the
provisions of Section 11(a) of the Securities Act;

(g)(i) use reasonable best efforts to list such Registrable Securities on the
Exchange on which the Common Stock is then listed (if such Registrable
Securities are not already so listed and if such listing is then permitted under
the rules of such Exchange) to the extent required; and (ii) use reasonable best
efforts to provide for a transfer agent and registrar for such Registrable
Securities covered by such registration statement not later than the effective
date of such registration statement;

(h) in connection with an underwritten offering pursuant to a demand
registration pursuant to Section 2.2, promptly enter into an underwriting
agreement in customary form, which may include indemnification provisions in
favor of underwriters and other Persons in addition to, or in substitution for,
the provisions of Section 2.8, and take such other actions as the managing
underwriters reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities;

 

-10-



--------------------------------------------------------------------------------

(i) in connection with an underwritten offering pursuant to a demand
registration pursuant to Section 2.2, promptly obtain a “cold comfort” letter or
letters from the Company’s independent public accounts in customary form and
covering matters of the type customarily covered by “cold comfort” letters
provided to sellers of securities as the seller or sellers of a majority of
shares of such Registrable Securities shall reasonably request;

(j) promptly make available for inspection by any seller of such Registrable
Securities covered by such registration statement, by any underwriter
participating in any disposition to be effected pursuant to such registration
statement and by any attorney, accountant or other agent retained by any such
seller or any such underwriter, all pertinent financial and other records,
pertinent corporate documents and properties of the Company, and cause all of
the Company’s officers, directors and employees to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant or
agent in connection with the “due diligence” of such seller or such underwriter
with respect to such registration statement, subject to the execution of a
mutually acceptable confidentiality agreement;

(k) promptly notify counsel (selected pursuant to Section 2.10) for the Holders
of Registrable Securities included in such registration statement and the
managing underwriter or agent and confirm such notice in writing (i) when the
registration statement, or any post-effective amendment to the registration
statement, shall have become effective, or any supplement to the Prospectus and
any amendments to the Prospectus shall have been filed (other than in the case
of a registration pursuant to Form S-3ASR), (ii) of the receipt of any comments
from the SEC, (iii) of any request by the SEC to amend the registration
statement or amend or supplement the Prospectus or for additional information,
and (iv) of the issuance by the SEC of any stop order suspending the
effectiveness of the registration statement or of any order preventing or
suspending the use of any Prospectus, or of the suspension of the qualification
of the registration statement for offering or sale in any jurisdiction, or of
the institution or threatening of any proceedings for any of such purposes;

(l) use reasonable best efforts to prevent the issuance of any stop order
suspending the effectiveness of the registration statement or of any order
preventing or suspending the use of any Prospectus and, if any such order is
issued, to obtain the withdrawal of any such order as soon as practicable;

(m)(i) if requested by the managing underwriter or agent or any Holder of
Registrable Securities covered by the registration statement, promptly
incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriter or agent or such Holder reasonably
requests to be included therein, including, with respect to the number of
Registrable Securities being sold by such Holder to such underwriter or agent,
the purchase price being paid therefor by such underwriter or agent; and
(ii) make all required filings of such prospectus supplement or post-effective
amendment as soon as practicable after being notified of the matters
incorporated in such prospectus supplement or post-effective amendment;

(n) cooperate with the Holders of Registrable Securities covered by the
registration statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing securities to

 

-11-



--------------------------------------------------------------------------------

be sold under the registration statement, and enable such securities to be in
such denominations and registered in such names as the managing underwriter or
agent, if any, or such Holders may reasonably request;

(o) in connection with an underwritten offering pursuant to a demand
registration pursuant to Section 2.2, promptly obtain for delivery to the
Holders of Registrable Securities being registered and to the underwriter or
agent an opinion or opinions from counsel for the Company in customary form and
scope for sellers of securities;

(p) cooperate with each seller of Registrable Securities and each underwriter or
agent participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
NASD;

(q) use reasonable best efforts to make available certain of the executive
officers of the Company (which in any event shall include the Company’s chief
executive officer) for a five (5) Business Day period to participate and to
cooperate with the Holders of Registrable Securities and any underwriters in any
“road shows” or other selling efforts, in each case in the United States, that
may be reasonably be requested upon reasonable notice thereof by the Holders in
connection with a firm commitment underwritten offering for the Registrable
Securities with a minimum sales price of $80 million with respect to a
registration statement effected pursuant to Section 2.2 (an underwritten
offering contemplated by this Section 2.4(q), a “Marketed Underwritten
Offering”); provided that to the extent the initial such Marketed Underwritten
Offering is for Registrable Securities having a minimum sales price of not less
$100 million, such five (5) Business Day period may be extended to eight
(8) Business Days, solely in the case of such an initial Marketed Underwritten
Offering, upon reasonable request of the Holders of such Registrable Securities.

SECTION 2.5. Information Supplied. It shall be a condition precedent to the
obligations of the Company to take any action to register the Registrable
Securities held by any Holder as to which any registration is being effected
that such Holder shall furnish the Company with such information regarding such
Holder that is pertinent to the disclosure requirements relating to the
registration and the distribution of such securities as the Company may from
time to time reasonably request. Each Holder agrees to promptly furnish to the
Company all information required to be disclosed in order to make the
information previously furnished to the Company by such Holder not misleading.

SECTION 2.6. Expenses. Except as provided herein, the Company will pay all
Registration Expenses in connection with registrations of Registrable Securities
requested pursuant to Section 2.1 or Section 2.2; provided, however, that the
Company shall not be obligated to pay the Registration Expenses in more than six
(6) Underwritten Offerings (which shall in no event include more than three
(3) Marketed Underwritten Offerings). To the extent the Holders engage in more
than six (6) Underwritten Offerings, the Holders shall pay all Registration
Expenses with respect to such Underwritten Offerings and the Company will have
no obligation to pay any such Registration

 

-12-



--------------------------------------------------------------------------------

Expenses. Each Holder shall pay all underwriting discounts and commissions,
broker fees and commissions, and transfer taxes, if any, relating to the sale or
disposition of such Holder’s Registrable Securities pursuant to any registration
statement.

SECTION 2.7. Restrictions on Disposition. Each Holder agrees that, upon receipt
of any notice from the Company of the happening of any event of the kind
described in Section 2.4(e), Section 2.4(k)(iii) or Section 2.4(k)(iv), such
Holder will forthwith discontinue disposition of Registrable Securities pursuant
to the registration statement covering such Registrable Securities until such
Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 2.4(e) or written notice from the Company that the
registration statement is again effective and no amendment or supplement is
needed. In the event that the Company shall give any such notice, the period
referred to in Section 2.4(b) shall be extended by the number of days during the
period from and including the date of the giving of such notice pursuant to
Section 2.4(e) and to and including the date when each seller of Registrable
Securities covered by such registration statement shall have receive the copies
of the supplemented and amended Prospectus contemplated by Section 2.4(e).

SECTION 2.8. Indemnification.

(a) Indemnification by the Company. In the event of any registration of any
securities of the Company under the Securities Act pursuant to Section 2.1 or
Section 2.2, to the fullest extent permitted by law, the Company will indemnify
and hold harmless each Holder, each Affiliate of such Holder and their
respective directors and officers, members or general and limited partners (and
the directors, officers, employees, affiliates and each Person who controls such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) (hereinafter referred to as a “Controlling Person”) of any of
the foregoing), and each underwriter, if any, and each person who controls
within the meaning of Section 15 of the Securities Act any underwriter
(collectively, the “Seller Indemnified Parties”), against all claims, losses,
damages and liabilities, joint or several, actions or proceedings (whether
commenced or threatened in writing) in respect thereof (“Claims”) and expenses
arising out of or based on: (i) any untrue statement or alleged untrue statement
of a material fact contained in a registration statement (or any amendment or
supplement thereto), including all documents incorporated therein by reference,
or any omission or alleged omission therefrom of a material fact, in each case,
necessary in order to make the statements therein not misleading, in light of
the circumstances under which they were made, (ii) any untrue statement or
alleged untrue statement of a material fact contained in a Prospectus (or any
amendment or supplement thereto), including all documents incorporated therein
by reference, or any omission or alleged omission therefrom of a material fact,
in each case, necessary in order to make the statements therein not misleading,
in light of the circumstances under which they were made, or (iii) any untrue
statement or alleged untrue statement of a material fact contained in any Issuer
Free Writing Prospectus prepared by it or authorized by it in writing for use by
such Holder (or any amendment or supplement thereto), including all documents
incorporated therein by reference, or any omission or alleged omission therefrom
of a material fact, in each case, necessary

 

-13-



--------------------------------------------------------------------------------

in order to make the statements therein not misleading, in light of the
circumstances under which they were made, and the Company will reimburse each
such Seller Indemnified Party for any reasonable fees and disbursements of
counsel and any other reasonable out-of-pocket expenses incurred in connection
with investigating and defending or settling any such Claim; provided that the
Company will not be liable in any such case to the extent that any such claim,
loss, damage, liability, or action arises out of or is based on any untrue
statement or alleged untrue statement or omission or alleged omission by such
Holder or underwriter but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission is made in such
registration statement, Prospectus, or Issuer Free Writing Prospectus in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of such Holder and stated to be specifically for use
therein; and provided, further that, the indemnity agreement contained in this
Section 2.8(a) shall not apply to amounts paid in settlement of any such Claim
if such settlement is effected without the consent of the Company (which consent
shall not be unreasonably withheld or delayed); and provided, further that the
Company will not be liable to any Seller Indemnified Parties pursuant to this
Section 2.8(a) to the extent that any Claims for which such Seller Indemnified
Party seeking indemnification relates to a sale of Registrable Securities in
violation of Section 2.3(b)(v).

(b) Indemnification by the Holders. To the fullest extent permitted by law, each
Holder will, if Registrable Securities held by such Holder are included in the
registration statement or Prospectus, indemnify and hold harmless the Company,
all other Holders or any prospective underwriter, as the case may be, and any of
their respective Affiliates, directors, officers and Controlling Persons
(collectively, the “Company Indemnified Parties”), against all Claims and
expenses arising out of or based on: (i) any untrue statement or alleged untrue
statement of a material fact contained in a registration statement (or any
amendment or supplement thereto), including all documents incorporated therein
by reference, or any omission or alleged omission therefrom of a material fact,
in each case, necessary in order to make the statements therein not misleading,
in light of the circumstances under which they were made, (ii) any untrue
statement or alleged untrue statement of a material fact contained in a
Prospectus (or any amendment or supplement thereto), including all documents
incorporated therein by reference, or any omission or alleged omission therefrom
of a material fact, in each case, necessary in order to make the statements
therein not misleading, in light of the circumstances under which they were
made, or (iii) any untrue statement or alleged untrue statement of a material
fact contained in any Issuer Free Writing Prospectus (or any amendment or
supplement thereto), including all documents incorporated therein by reference,
or any omission or alleged omission therefrom of a material fact, in each case,
necessary in order to make the statements therein not misleading, in light of
the circumstances under which they were made, and the Holder will reimburse each
such Company Indemnified Party for any reasonable fees and disbursements of
counsel and any other reasonable expenses incurred in connection with
investigating and defending or settling any such Claim, in each case to the
extent, but only to the extent that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in such registration
statement, Prospectus, or Issuer Free Writing Prospectus in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Holder and stated to be specifically for use therein; and provided that the
indemnity agreement contained in this Section 2.8(b) shall not apply to amounts
paid in settlement of any such Claim if such settlement is effected without the
consent of the Company (which consent shall not be

 

-14-



--------------------------------------------------------------------------------

unreasonably withheld or delayed); and provided, further, that in the absence of
fraud by such Holder, the liability of each selling Holder of Registrable
Securities hereunder shall be limited to the net proceeds received by such
selling Holder from the sale of Registrable Securities covered by such
registration statement.

(c) Notification of Claims. Promptly after receipt by a Person entitled to
indemnification pursuant to Section 2.8 (an “Indemnified Party”) hereunder of
written notice of the commencement of any action or proceeding with respect to
which a claim for indemnification may be made pursuant to this Section 2.8, such
Indemnified Party will, if a claim in respect thereof is to be made against an
indemnifying party, give written notice to the latter of the commencement of
such action or proceeding; provided that the failure of the Indemnified Party to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Section 2.8, except to the extent that the indemnifying
party is prejudiced in any material respect by such failure to give notice. In
case any such action or proceeding is brought against an Indemnified Party,
unless in such Indemnified Party’s reasonable judgment, based upon advice of
counsel, a conflict of interest between such indemnified and indemnifying
parties may exist in respect of such action or proceeding (in which case the
Indemnified Party shall have the right to assume or continue its own defense and
the indemnifying party shall be liable for any reasonable expenses therefor (but
in no event will bear the expenses for more than one firm of counsel for all
Indemnified Parties in each jurisdiction who shall, with respect to Seller
Indemnified Parties, be approved by the majority of the participating Holders in
the registration in respect of which such indemnification is sought), the
indemnifying party will be entitled to participate in and to assume the defense
thereof (at its expense), jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel reasonably satisfactory to
such Indemnified Party, and after notice from the indemnifying party to such
Indemnified Party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such Indemnified Party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation and shall have no
liability for any settlement made by the Indemnified Party without the consent
of the indemnifying party, such consent not to be unreasonably withheld. No
indemnifying party will settle any action or proceeding or consent to the entry
of any judgment without the prior written consent of the Indemnified Party,
unless such settlement or judgment (i) includes as an unconditional term thereof
the giving by the claimant or plaintiff of a release to such Indemnified Party
from all liability in respect of such action or proceeding and (ii) does not
involve the imposition of equitable remedies or the imposition of any
obligations on such Indemnified Party and does not otherwise adversely affect
such Indemnified Party, other than as a result of the imposition of financial
obligations for which such Indemnified Party will be indemnified hereunder. An
Indemnified Party may not settle any action or proceeding or the entry of any
judgment without the prior written consent of the indemnifying party.

(d) Contribution. (i) If the indemnification provided for in this Section 2.8
from the indemnifying party is unavailable to an Indemnified Party hereunder in
respect of any Claim or expenses referred to herein, then the indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Claim or
expenses in such proportion as is appropriate to reflect the relative fault of
the

 

-15-



--------------------------------------------------------------------------------

indemnifying party and Indemnified Party in connection with the actions which
resulted in such Claim or expenses, as well as any other relevant equitable
considerations. The relative fault of such indemnifying party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
made by, or relates to information supplied by, such indemnifying party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party under this Section 2.8(d) as a result of the Claim and
expenses referred to above shall be deemed to include any legal or other fees or
expenses reasonably incurred by such party in connection with any action or
proceeding; and (ii) the parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 2.8(d) were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in Section 2.8(d)(i). No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

(e) Non-Exclusive Remedy. The obligations of the parties under this Section 2.8
shall be in addition to any liability which any party may otherwise have to any
other party.

SECTION 2.9. Required Reports. The Company covenants that it will use reasonable
best efforts to file the reports required to be filed by it under the Securities
Act and the Exchange Act, and it will take such further action as any Holder may
reasonably request, all to the extent required from time to time to enable such
Holder to sell shares of Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by (i) Rule 144,
or (ii) any similar rule or regulation hereafter adopted by the SEC. Upon the
request of any Holder, the Company will deliver to such Holder a written
statement as to whether it has complied with such requirements.

SECTION 2.10. Selection of Counsel. In connection with any registration of
Registrable Securities pursuant to Section 2.1 and Section 2.2, the Holders of a
majority of the Registrable Securities covered by any such registration may
select one counsel to represent all Holders of Registrable Securities covered by
such registration; provided, however, that in the event that the counsel
selected as provided above is also acting as counsel to the Company in
connection with such registration, a majority of the remaining Holders shall be
entitled to select one additional counsel to represent all such remaining
Holders.

SECTION 2.11. Market Standoff Agreement. Subject to the proviso in
Section 2.3(c)(iii), in connection with any underwritten public offering, each
Holder who was offered the opportunity to include Registrable Securities in such
offering pursuant to Section 2.1 or Section 2.2 will agree upon the request of
the managing underwriter with respect to such offering not to effect any public
sale or distribution, including any sale pursuant to Rule 144 under the
Securities Act, of any Equity Security of the Company during

 

-16-



--------------------------------------------------------------------------------

the 14-day period prior to, and for the 90 days after (plus any Booster Period),
the effective date of the registration statement for such offering (or such
lesser period as the managing underwriters may require or permit), except for
such Equity Securities to be included in such offering; provided that all of the
Company’s executive officers and all of the members of the Company’s Board
(other than the Series B Directors or Investor Directors, as each term is
defined in the Stockholders’ Agreement) are restricted in the same manner and
for the same duration; and provided further that the obligations set forth in
this Section 2.11 shall not apply to any Holder who was substantially limited in
the number of Registrable Securities that such Holder could sell in the offering
pursuant to Section 2.2(e) or Section 2.3(a)(ii) and did not otherwise sell
Registrable Securities in such offering.

SECTION 2.12. No Inconsistent Agreements; No Free Writing Prospectuses. The
Company represents and warrants that it is not a party to a Contract which
conflicts with or limits or prohibits the exercise of the rights granted to the
Holders of Registrable Securities in this ARTICLE II. Each Holder agrees that,
unless it obtains the prior consent of the Company and any such underwriter, it
will not make any offer relating to the Securities that would constitute an
Issuer Free Writing Prospectus, or that would otherwise constitute a “free
writing prospectus,” as defined in Rule 405, required to be filed with the SEC.

SECTION 2.13. Termination of Registration Rights. The rights of any Holder under
this ARTICLE II shall terminate (other than Section 2.6, Section 2.8 and
Section 2.13) at such time as (a) such Holder ceases to hold any Registrable
Securities or (b) either (i) the Company is no longer required to file reports
pursuant to Section 13(a) or 15(d) of the Exchange Act, or (ii) a Form 15 (or
any successor form) has been filed under the Exchange Act with respect to the
Common Stock, unless, in the case of clause (b), such situation or filing is due
to the occurrence of any merger, consolidation or other transaction upon
consummation of which the issuer of the Common Stock is an entity other than the
Company, in which event such rights of the Holders shall not terminate at such
time pursuant to such clause (b) and this Agreement shall be assumed by the
Survivor as provided in Section 3.2.

ARTICLE III

MISCELLANEOUS

SECTION 3.1. Expenses. Except as otherwise provided herein (and except as
provided in the Preferred Stock Purchase Agreement), all expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such expenses.

SECTION 3.2. Successors and Assigns; Assignment. Except as otherwise expressly
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors, permitted assigns, heirs, executors and

 

-17-



--------------------------------------------------------------------------------

administrators of the parties hereto. This Agreement may not be assigned without
the prior written consent of the other parties, except that this Agreement
(i) may be assigned by a Holder so long as the Person to whom it is being
assigned agrees to be bound under this Agreement as a Holder hereunder and
delivers a counterpart signature page to this Agreement to the Company and
(ii) shall be assigned by the Company in the event of any merger, consolidation
or other transaction upon consummation of which the issuer of the Common Stock
is an entity other than the Company (such entity, the “Survivor”) to such
Survivor, and the Company shall not enter into any such transaction unless and
until the Survivor assumes all rights and obligations of the Company hereunder
pursuant to a written agreement for the benefit of the Holders (it being
understood that if the Survivor is the issuer of the Common Stock and such
assumption of the rights and obligations of the Company hereunder occurs by
operation of law, that such Survivor shall not be required to execute a written
agreement for the benefit of the Holders).

SECTION 3.3. No Third Party Beneficiaries. Except as specifically provided in
Section 2.8 (with respect to which the Indemnified Parties named therein shall
be express, intended third party beneficiaries of such provision), this
Agreement is not intended, and shall not be deemed, to confer any rights or
remedies upon any Person other than the parties hereto or otherwise create any
third-party beneficiary hereto.

SECTION 3.4. Entire Agreement. This Agreement and the other agreements or
documents referred to herein, constitute the full and entire understanding and
agreement among the parties with respect to the subject matter hereof and
supersede any prior understandings, agreements or representations by or among
the parties, written or oral, that may have related to the subject matter hereof
in any way.

SECTION 3.5. Severability. In case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

SECTION 3.6. Amendment and Waiver. No amendment, waiver or other modification
of, or consent under, any provision of this Agreement shall be effective against
the Company, unless it is approved in writing by the Company, and no amendment,
waiver or other modification of, or consent under, any provision of this
Agreement shall be effective against any Holder, unless it is approved in
writing by Holders holding a majority of the Registrable Securities. No waiver
of any breach of any agreement or provision herein contained shall be deemed a
waiver of any preceding or succeeding breach thereof nor of any other agreement
or provision herein contained.

 

-18-



--------------------------------------------------------------------------------

SECTION 3.7. Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement, shall impair any
such right, power or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of or in
any similar breach, default or noncompliance thereafter occurring. It is further
agreed that any waiver, permit, consent or approval of any kind or character on
an Holder’s part of any breach, default or noncompliance under this Agreement or
any waiver on such party’s part of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement, by law, or otherwise afforded to any party, shall be cumulative and
not alternative.

SECTION 3.8. Notices. Except as otherwise provided herein, all notices required
or permitted hereunder shall be in writing and shall be deemed effectively given
and received: (a) upon personal delivery to the party to be notified; (b) when
sent by confirmed facsimile or e-mail if sent during normal business hours of
the recipient, if not, then on the next business day; or (c) one (1) business
day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt. All notices to a Holder
shall be delivered to the address of such Holder set forth on the signature page
of such Holder hereto (or such other address as such Holder may designate by
like notice to the Company hereunder). All notices to the Company shall be
delivered to:

Palm, Inc.

950 West Maude Avenue

Sunnyvale, California 94085

Attention: General Counsel

Facsimile: (408) 617-0139

with a copy to (which shall not constitute notice):

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, California 94304

Attn: Martin W. Korman, Esq.

Facsimile: (650) 493-6811

SECTION 3.9. Interpretation. The words “hereof”, “herein” and “hereunder” and
words of like import used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. When reference is
made in this Agreement to an Article or a Section, such reference shall be to an
Article or Section of this Agreement, unless otherwise indicated. The table of
contents, table of defined terms and headings contained in this Agreement are
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to

 

-19-



--------------------------------------------------------------------------------

express their mutual intent, and no rule of strict construction shall be applied
against any party. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa. Any reference to any federal, state, local or foreign statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise, and shall include all
amendments of the same and any successor or replacement statutes and regulations
as of the Closing Date. All references to agreements shall mean such agreement
as may be amended or otherwise modified from time to time. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.”

SECTION 3.10. Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed in all respects by the Laws of the State of
New York. Any disagreement, issue, dispute, claim, demand or controversy arising
out of or relating to this Agreement (each, a “Dispute”) shall be brought in the
United States District Court for the Southern District of New York in New York,
New York or any New York State court sitting in New York, New York, so long as
one of such courts shall have subject matter jurisdiction over such Dispute.
Each of the parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such Dispute
and irrevocably waives, to the fullest extent permitted by Law, any objection
that it may now or hereafter have to the laying of the venue of any such Dispute
in any such court and that any such Dispute which is brought in any such court
has been brought in an inconvenient forum. Process in any such Dispute may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 3.8 shall be
deemed effective service of process on such party.

(b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 3.11. No Special Damages. The parties hereto agree that the obligations
imposed on them in this Agreement are special, unique and of an extraordinary
character, and that, in the event of breach by any party, damages would not be
an adequate remedy and each of the other parties shall be entitled to specific
performance and injunctive and other equitable relief in addition to any other
remedy to which it may be entitled, at law or in equity; and the parties hereto
further agree to waive any requirement for the securing or posting of any bond
in connection with the obtaining of any such injunctive or other equitable
relief; provided, however, that no Holder shall be entitled to specific
performance, injunctive or other equitable relief unless such Holder together
with other Holders that collectively hold at least 40% of the aggregate
Registrable Securities then held by the Holders join in the action

 

-20-



--------------------------------------------------------------------------------

seeking similar such specific performance, injunctive or other equitable relief,
as the case may be, on their own behalf. Each party agrees that there shall be
no special, exemplary, punitive or multiple damages connected with or resulting
from any breach of this Agreement, or actions undertaken in connection with or
related hereto, including any such damages which are based upon breach of
contract, tort, breach of warranty, strict liability, statute, operation of law
or any other theory of recovery, except to the extent such damages are actually
paid by a party hereunder to a third party, and hereby waives any rights to
claim such damages. For purposes of clarity, the foregoing does not exclude
consequential, indirect or incidental damages.

SECTION 3.12. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

[Remainder of Page Intentionally Left Blank.]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first set forth above.

 

PALM, INC. By:  

/s/ Andrew J. Brown

Name:   Andrew J. Brown Title:   SVP and CFO ELEVATION PARTNERS, L.P. By:  
Elevation Associates, L.P.,   As General Partner By:   Elevation Associates,
LLC,   As General Partner By:  

/s/ Bret Pearlman

Name:   Bret Pearlman Title:   Member ELEVATION EMPLOYEE SIDE FUND, LLC By:  
Elevation Management, LLC,   its manager By:  

/s/ Bret Pearlman

Name:   Bret Pearlman Title:   Member

[Registration Rights Agreements]



--------------------------------------------------------------------------------

By executing this Registration Rights Agreement, the undersigned is agreeing to
the rights and obligations of a “Holder” hereunder.

 

HOLDER   Name of Holder:  

 

 

By:  

 

Name:  

 

Title:  

 

Date:  

 

Address:  

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such specified Person, for so long as such Person
remains so associated to the specified Person.

“Booster Period” means such additional period as may be requested by the Company
or an underwriter to accommodate regulatory restrictions on (i) the publication
or other distribution of research reports and (ii) analyst recommendations and
opinions, including the restrictions contained in NASD Rule 2711(f)(4) or NYSE
Rule 472(f)(4), or any successor provisions or amendments thereto.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in New York.

“Capital Stock” means any and all shares of capital stock of the Company,
including without limitation, any and all shares of Common Stock and Preferred
Stock.

“Certificate of Designation” means the Certificate of Designation with respect
to the Series B Preferred Stock, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof.

“Common Stock” means the Common Stock, par value $0.001 per share, of the
Company and any securities issued in respect thereof, or in substitution
therefor, in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.

“control” or “controlled by” have the meaning set forth in Rule 12b-2 of the
Exchange Act.

“Conversion Shares” means the shares of Common Stock that may be issued upon the
conversion of the Series B Preferred Stock as provided for in the Certificate of
Designation.

“Equity Securities” means any and all shares of Capital Stock of the Company,
securities of the Company convertible into, or exchangeable or exercisable for,
such shares, and options, warrants or other rights to acquire such shares
(including the shares of Series B Preferred Stock and the Conversion Shares).

“Exchange” means Nasdaq or the New York Stock Exchange, as the case may be.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Form S-1” means a registration statement on Form S-1 under the Securities Act,
or any successor form thereto.

 



--------------------------------------------------------------------------------

“Form S-3” means a registration statement on Form S-3 (other than on Form
S-3ASR) under the Securities Act, or any successor form thereto.

“Form S-3ASR” means an “automatic shelf” registration statement on Form S-3
filed by a Well-Known Seasoned Issuer.

“Form S-4” means a registration statement on Form S-4 under the Securities Act,
or any successor form thereto.

“Form S-8” means a registration statement on Form S-8 under the Securities Act,
or any successor form thereto.

“Holder” means any Investor Stockholder that beneficially owns any Registrable
Securities and any of their respective assignees pursuant to the terms hereof.

“incur” means, directly or indirectly, to incur, refinance, create, assume,
guarantee or otherwise become liable.

“Issuer Free Writing Prospectus” shall have the meaning set forth in Rule 433 of
the Securities Act.

“Nasdaq” means The NASDAQ Stock Market, or any successor thereto.

“NASD” means the National Association of Securities Dealers, Inc.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Preferred Stock” means the shares of preferred stock, par value $0.001 per
share, of the Company and any securities issued in respect thereof, or in
substitution therefor, in connection with any stock split, dividend or
combination, or any reclassification, recapitalization, merger, consolidation,
exchange or other similar reorganization.

“Prospectus” means the prospectus included in any registration statement,
including any preliminary prospectus, any final prospectus and any such
prospectus as amended or supplemented by any prospectus supplement, including
any such prospectus supplement with respect to the terms of the offering of any
portion of the Registrable Securities covered by a registration statement, and
by all other amendments and supplements to a prospectus, including
post-effective amendments, and in each case including all materials incorporated
by reference therein.

“Registrable Securities” means the Conversion Shares held by any Holder or
issuable upon the conversion of Series B Preferred Stock held by the Holders and
any Common Stock or other securities which may be issued, converted, exchanged
or distributed in respect thereof, or in substitution therefor, in connection
with any stock split, dividend or combination, or any recapitalization,
reclassification, merger, consolidation, exchange or other similar
reorganization



--------------------------------------------------------------------------------

with respect to the Conversion Shares. As to any particular Registrable
Securities, once issued, such Registrable Securities shall cease to be
Registrable Securities when (i) a registration statement with respect to the
sale by the Holder of such securities shall have become effective under the
Securities Act and such securities shall have been disposed of in accordance
with such registration statement, (ii) such securities shall have been
distributed to the public pursuant to Rule 144, or (iii) such securities shall
have ceased to be outstanding. For purposes of this Agreement, any required
calculation of the amount of, or percentage of, Registrable Securities shall be
based on the number of shares of Common Stock which are Registrable Securities,
including shares issuable upon the conversion, exchange or exercise of any
security convertible, exchangeable or exercisable into Common Stock (including
the Series B Preferred Stock).

“Registration Expenses” means any and all expenses incident to performance of or
compliance with ARTICLE II, including (i) all SEC and securities exchange or
NASD registration and filing fees (including, if applicable, the fees and
expenses of any “qualified independent underwriter,” as such term is defined in
Section 2720 of the bylaws of the NASD, and of its counsel), (ii) all fees and
expenses of complying with securities or blue sky laws (including fees and
disbursements of counsel for the underwriters in connection with blue sky
qualifications of the Registrable Securities and any escrow fees), (iii) all
printing, messenger and delivery expenses, (iv) all fees and expenses incurred
in connection with the listing of the Registrable Securities on any securities
exchange, (v) the fees and disbursements of counsel for the Company and of its
independent public accountants, including the expenses of any special audits
and/or “cold comfort” letters required by or incident to such performance and
compliance, (vi) the reasonable fees and disbursements of counsel selected
pursuant to Section 2.10 not to exceed $50,000 in connection with any
registration statement, (vii) any fees and disbursements of underwriters
customarily paid by the issuers, including liability insurance if the Company so
desires, and (viii) the reasonable expenses incurred by the Company or any
underwriters in connection with any “road show” undertaken pursuant to
Section 2.1 or Section 2.4(q).

“Restricted Period” shall mean the period of time from the Closing Date to the
earlier of (i) the Restricted Period Termination Date (as defined in the
Stockholder’s Agreement) and (ii) the consummation of a Fundamental Event (as
defined in the Stockholders’ Agreement).

“Rule 144” means Rule 144 under the Securities Act (or any successor rule).

“SEC” means the U.S. Securities and Exchange Commission or any other federal
agency then administering the Securities Act or the Exchange Act and other
federal securities laws.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Series B Preferred Stock” means the Preferred Stock of the Company that is
designated as Series B Convertible Preferred Stock and any securities issued in
respect thereof, or in substitution therefor, in connection with any stock
split, dividend or combination, or any reclassification, recapitalization,
merger, consolidation, exchange or other similar reorganization (other than the
Conversion Shares upon conversion thereof as contemplated by the Certificate of
Designation).

 



--------------------------------------------------------------------------------

“Stockholders’ Agreement” means the Stockholders’ Agreement, dated as of
October 24, 2007 among the Company and the Investor Stockholders, as may be
amended from time to time in accordance with the terms thereof.

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, any shares of Equity
Securities beneficially owned by a Person or any interest in any shares of
Equity Securities Beneficially Owned by a Person. For purposes of clarity, a
conversion of the shares of Series B Preferred Stock into Conversion Shares is
not a Transfer.

“Underwritten Offering” means any Marketed Underwritten Offering, Underwritten
Shelf Take-Down or other underwritten offering pursuant to Section 2.2.

“Well-Known Seasoned Issuer” has the meaning set forth in Rule 405 under the
Securities Act.